Citation Nr: 0903579	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for epididymis.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
March 1960 and April 1961 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  In April 
2003, the RO denied service connection for epididymis, 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  The RO denied service 
connection for migraine headaches and individual 
unemployability in May 2004.  The veteran testified at an 
April 2005 RO hearing.  In August 2006, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
in Washington, DC.  Transcripts of both hearings are of 
record.

The Board reopened the service connection claim for 
epididymis in January 2007 and remanded the claim on the 
merits.  The Board also remanded the service connection claim 
for migraine headaches and the claim for individual 
unemployability.

Additionally, the Board remanded a service connection claim 
for lumbar spine degenerative joint disease in January 2007 
and the RO granted service connection in September 2008.  
There is no longer any matter of fact or law that is disputed 
with respect to the service connection claim for a lumbar 
spine condition and the claim is dismissed.

The issues of service connection for epididymis and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The preponderance of the evidence shows no relationship 
between the veteran's present headaches and his service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2008 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the disability at issue, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
The veteran reported that his disability required him to take 
sick leave from his former job with the U.S. Postal Service 
but this office responded in July 2007 that they only kept 
medical records for one year before they were sent to their 
archives and that there might not be any medical 
documentation for the veteran.  Private medical records that 
were submitted during the veteran's employment at the USPS do 
not mention treatment for headaches.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for migraine headaches.  
He submitted statements and testimony that he has suffered 
from headaches since his service in the Navy.

The service treatment records show complaints of headaches in 
April 1958.  A March 1962 psychiatric evaluation noted that 
the veteran's complaints of headaches could be adequately 
explained as somatic equivalents to a severe schizoid 
disorder.  At discharge from service in March 1962, clinical 
evaluation of the head was normal.

After service, a January 2004 private computed tomography 
(CT) scan of the head was normal.  A February 2004 private 
electroencephalogram (EEG) was abnormal, showing mild slowing 
and disorganization of background activity suggesting a 
diffuse cerebral process such as encephalopathy or dementia.  
It was noted that the veteran had a prior surgery with 
complications including pulmonary problems.  The veteran was 
now confused and showed an altered mental state.  March 2004 
and April 2004 private medical records show complaints of 
headaches.  In April 2004, a private CT scan of the brain was 
normal.  A November 2004 private sleep disorder clinical 
record shows complaints of morning headaches.

A February 2005 private neurology and headache specialist 
record shows the veteran was last seen for headaches in June 
2004 and that they were present in the morning but would go 
away after an hour or so once he was up and moving.  He was 
recently evaluated for sleep problems and was diagnosed with 
sleep apnea.  The impression was daily headaches after 
sleeping suggesting that there might be some connection with 
his sleep apnea problem.

A December 2006 VA medical record shows complaints of severe 
pain in the right upper head and neck.  The system concern 
was meningitis and encephalitis.  A February 2007 assessment 
from the private neurology and headaches specialist showed an 
assessment of chronic headaches and sleep apnea.

As the record shows in-service complaints of headaches and 
post-service complaints of headaches, the determinative issue 
is whether there is any relationship between these.

An April 2008 VA examination report shows the veteran noted 
an onset of headaches in 1959 while serving in the Navy on 
the flight deck.  He reported that he was evaluated at that 
time and given pain medication.  He further indicated that 
his headaches continued through the years and that currently 
he has headaches every morning when he wakes up.  The 
location of the headache is on the right side of the head 
behind the right eye and top of the head.  The duration is 30 
minutes to two hours.  The character of the headaches is 
sharp and throbbing and the veteran reported associated 
symptoms were nausea and black spots before the eyes; he 
denied any vomiting.  He stated that he was prescribed pain 
medication that helped.  On physical examination, the 
diagnosis was vascular headaches.  The veteran's service 
treatment records consisted of personnel records and visits 
for numerous conditions.  The service records were silent for 
clinic visits that had detailed information regarding 
headaches.  A document in April 1958 showed complaints of 
headaches for which the veteran was treated with aspirin, 
phenacetin, and caffeine and sent back to duty.  Otherwise, 
there were no other records of documented headaches during 
military service.  Based on the evidence contained in the 
claims file/service medical records, the examiner found that 
it was less likely than not that the veteran's current 
headache condition manifested during active duty service or 
was incurred or aggravated as a result of active duty 
service.  There was evidence of one visit for a headache 
during military service that was treated with medication and 
presumed to have resolved.  There was no evidence in the 
service treatment records that would establish a chronic 
headache condition.

The 2008 VA examination report is the only medical opinion of 
record and there is no conflicting medical evidence of 
record.

Although the veteran has argued that his current headaches 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's headaches and his service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for migraine headaches; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to service connection for migraine headaches is 
denied.


REMAND

The Board remanded the service connection claim for 
epididymis, in part, so that the veteran could be provided a 
notice letter regarding the claim.  The veteran filed service 
connection for this claim in January 2003.  The previous 
notice letters of record are dated in October 2002 and 
December 2002, which are prior to the claim, but do not 
reference this disability.  After the remand, the RO provided 
a January 2007 notice letter but the only service connection 
claim referenced was for migraine headaches.  Thus, the 
veteran has never been provided with a notice letter 
addressing his service connection claim for epididymis and 
one is necessary before this claim can be adjudicated.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The duty to 
notify has not been satisfied if the disability at issue has 
not been addressed in a notice letter.).

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issue of epididymis being remanded.  
Accordingly, the veteran's claim for service connection for 
epididymis must be addressed by the RO prior to consideration 
of the TDIU presently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
regarding his service connection claim for 
epididymis that is consistent with the 
requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


